July 9, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              LESLIE WM. ADAMS & ASSOCIATES, Appellant

NO. 14-13-00458-CV                          V.

           WELDON S. GUEST AND REGENOSYS, INC., Appellees
                 ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on April 22, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Leslie Wm. Adams & Associates.
      We further order this decision certified below for observance.